Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered October 26, 1989, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
We reject defendant’s claim that his second felony offender prison sentence of IV2 to 3 years was harsh and excessive. The sentence was part of a negotiated plea agreement and was the most lenient sentence authorized (see, Penal Law § 70.06 [3] [e]; People v Pardoe, 147 AD2d 820). As to his claim that he is innocent, insofar as defendant failed to move to withdraw his plea or to vacate the judgment of conviction, judicial review is precluded (see, People v Claudio, 64 NY2d 858). In any event, the plea minutes reveal no deficiencies whatsoever concerning defendant’s admission of guilt (see, People v Clickner, 128 AD2d 917, lv denied 70 NY2d 644).
Judgment affirmed. Mahoney, P. J., Casey, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.